Citation Nr: 0626023	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
vitiligo of the hands, feet, just below the nose, the vertex 
of the skull and side of the neck. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO rating decision and was last 
remanded by the Board in September 2004.  The veteran 
requested a travel Board hearing at the local RO in Buffalo, 
New York; it was held in April 2004 and its transcript is 
associated with the file.  Having completed the necessary 
development, the appeal has been returned to the Board for 
adjudication.

During the hearing, the veteran appeared to raise a claim for 
service connection for a psychiatric disability as secondary 
to his service-connected vitiligo.  As this matter has still 
not been adjudicated by the agency of original jurisdiction, 
it is referred to the RO for proper development.

FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's service-connected vitiligo has been manifested by 
constant pruritus (itching); it has not been manifested by 
ulcerations, extensive exfoliation or crusting, systemic or 
nervous manifestations, exceptional repugnance, visible or 
palpable tissue loss, deep scars, or scars that limit motion, 
and it has not affected more than 40 percent of his entire 
body or of the exposed areas affected, nor required constant 
or near-constant systemic therapy. 

2.  Since the initial grant of service connection, the 
veteran's skin condition has not resulted in frequent 
hospitalizations or prevented him from working.




CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, and no 
greater, have been met for vitiligo of the hands, feet, just 
below the nose, the vertex of the skull and side of the neck.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.118, Diagnostic Codes 7800, 7806 (as in effect prior 
to and from August 30, 2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings that are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1, Part 4.  Furthermore, each disability must be considered 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2.  As this is an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet.  App. 
119, 126 (1999).  The Board will thus consider entitlement to 
"staged ratings."

The veteran's skin disability has been rated by analogy as 10 
percent disabling under Diagnostic Code 7806, pertaining to 
eczema.  During this appeal (which has been pending since 
2002), revisions were made to this rating code as well as 
other criteria for evaluating skin disabilities.  The veteran 
was made aware that the skin rating criteria had been revised 
in a November 2002 supplemental statement of the case.  He is 
entitled to the rating criteria most favorable to him, 
although the new criteria may be applied only to the time 
after their effective date.  VAOPGCPREC 3-2000; Karnas v.  
Derwinski, 1 Vet. App. 308 (1990).   

Under the rating criteria effective prior to August 30, 2002, 
exudation or constant itching, extensive lesions, or marked 
disfigurement is rated as 30 percent disabling.  38 C.F.R. § 
4.118; Diagnostic Code § 7806.  A 50 percent rating is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code  
7806 (as in effect prior to August 30, 2002).

The veteran has been treated for Vitiligo by VA providers 
since around 2000.  At an April 2001 VA examination, he 
reported vitiligo on his hands, feet, and face with no pain 
or itching.  Upon examination, the examiner noted vitiligo 
just below his nose, which was about half an inch in 
diameter, upper lip, feet, scalp, and left neck, with no 
ulceration, exfoliation or crusting.  At a January 2002 
visit, the veteran reported itching and pruritus involving 
areas of the vitiligo, particularly his hands, for the past 
13 to 14 years.  The provider diagnosed him with chronic 
itching and pruritus.  Thereafter, he was routinely treated 
for itching and pruritus with topical medications.  He was 
seen in February 2003 by neurology for complaints of itching 
and tingling.  However, the provider reported that there was 
no neurological basis.  At a May 2005 VA examination, the 
veteran again complained of itching and also redness of the 
hands, neck, and scalp, especially when exposed to sunlight.  
Upon examination and review of the record, the provider 
reported that the veteran was seen by neurology, and there 
was no relationship reported between the vitiligo and the 
veteran's neurological symptoms.  He further noted vitiligo 
on the veteran's scalp, both lips, below the nose, left side 
of the neck, elbows, hands, and feet.  No ulceration or 
exfoliation was noted.

After reviewing the evidence and giving the veteran the 
benefit of reasonable doubt, the Board concludes that as 
there was no nervous or systemic involvement, ulceration, 
exfoliation, or exceptional repugnance, a 50 percent rating 
is not warranted.  However, there is evidence that constant 
itching occurred, thus, his skin condition merits a rating of 
30 percent, and no greater, under the prior Diagnostic Code 
7806 (since the initial grant of service connection).  

Because the veteran's disability includes (in part) the skin 
of his face and neck, the prior rating criteria of Diagnostic 
Code 7800 ("Scars, disfiguring, head, face or neck") must 
also be considered.  A 50 percent rating is warranted for 
complete or exceptionally repugnant deformity on one side of 
the face or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior to 
August 30, 2002).  In the case at hand, there has been no 
evidence of exceptional repugnance or repugnant bilateral 
disfigurement, and thus a 50 percent rating in not warranted 
under the prior Diagnostic Code 7800.   

Under the criteria for rating dermatitis or eczema effective 
beginning on August 30, 2002, a 60 percent rating is 
warranted if the condition affects more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the prior 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect beginning on August 30, 
2002).  There is simply no evidence that the veteran's skin 
disability covers more than 40 percent of his entire body or 
of the exposed areas affected, and there is certainly no 
evidence that, since the initial grant of service connection, 
the veteran's skin condition has required constant or nearly 
constant systemic therapy.   

Under the revised Diagnostic Code 7800, for disfigurement of 
the head, face or neck, a 50 percent rating is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features  
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five  
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect beginning on August 30, 
2002).  

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; skin hypo or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1) (as in effect beginning on August 30, 2002).  
While some lesions have been noted on the veteran's face, 
including his lips and just below the nose, the evidence 
simply has not reflected palpable tissue loss with either 
gross distortion or asymmetry of two features or paired sets 
of features, or more than four or five of the characteristics 
of disfigurement listed in the revised Diagnostic Code 7800.   

Lastly, although the veteran reported at the April 2004 
hearing and at the May 2005 VA examination that he feels he 
was laid-off from his employment due to vitiligo, that it is 
difficult to find a job, and the comments that people made 
were very upsetting, the veteran has never been hospitalized 
for his skin condition, and other than his comments, there is 
nothing to suggest his service-connected skin condition has 
prevented him from working.  Indeed, the Board notes that the 
VA examiner concluded that he felt the veteran was physically 
and mentally capable of being gainfully employed, (although 
acknowledging the veteran would have to face the fact that 
the appearance of his skin was capable of upsetting people 
who came into contact with him.)  Thus, while upsetting to 
the veteran, his skin condition however, has not prevented 
actual employment.  Moreover, the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  Thus, a 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1). 

II. Duty to notify and assist

In a November 2004 letter, VA notified the appellant of all 
elements required by 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and the case 
was readjudicated in a February 2006 supplemental statement 
of the case.  A January 2002 letter provided information 
regarding effective dates and disability ratings (See Dingess 
v. Nicholson, 19 Vet.  App. 473 (2006)), and the complete 
text of 38.  C.F.R. § 3.159 was outlined in the February 2006 
statement of the case, thus, the Board finds no prejudice in 
proceeding with the issuance of a final decision as there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet.  
App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 20.901.  Relevant VA treatment records are associated with 
the file; and there are no indications that relevant records 
exist that have not been obtained.  Two VA examinations were 
conducted, their reports were reviewed and are associated 
with the file as well.  Thus, VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).
ORDER


Subject to the law and regulations governing the payment of 
monetary benefits, an initial rating of 30 percent, and no 
greater, is warranted for vitiligo of the hands, feet, just 
below the nose, the vertex of the skull and side of the neck.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


